Citation Nr: 1130714	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-13 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, May 1986 to May 1990, and February 17, 1991 to March 3, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 RO determination, which denied a claim for service connection for a back condition.

In May 2008, a hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO. A transcript of that proceeding has been associated with the claims folder.

The Board that this issue was remanded for further development in October 2008 and in April 2010.  In April 2010, the Board also denied a claim of entitlement to an increased evaluation for bilateral pes planus.  Thus, a final decision was issued with respect to this claim, and the matter is not now before the Board.

Additionally, the Board notes that, in a July 2009 joint motion to remand (JMR), the United States Court of Appeals for Veterans Claims (Court) stated that the evidence of record reflects that the Veteran has a hammertoe deformity of the left foot.  The Court indicated that appropriate evaluation of the Veteran's service-connected pes planus disability would include consideration of either a separate disability rating for a hammertoe deformity, or alternatively, consideration of direct service connection for a left toe disability, which may currently be manifested as a hammertoe disability.  In light of the JMR, and in consideration of the fact that the Veteran submitted a statement in January 2007 indicating that he broke his left big toe in the military and he believes it to be a service-connected condition, the Board referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate adjudication in the April 2010 Board determination.  It does not appear that this issue was ever addressed by the AOJ.  As such, the Board again finds that the issue of entitlement to service connection for a left toe disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, his back disability is shown to be causally related to his service-connected bilateral pes planus.


CONCLUSION OF LAW

Service connection for a back disability is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a back disability, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regardless, the Board does acknowledge that this issue was previously remanded in April 2010 in order to afford the Veteran a VA examination.  While the Veteran was afforded a VA examination in October 2010, as will be discussed below, the examiner did not answer all questions posed to him in the April 2010 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  However, in light of the fact that this issue is being granted in full, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim without complying with the April 2010 remand directives.  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran is seeking entitlement to service connection for a back disability.  He essentially contends that, although he was born with scoliosis, he believes that his congenital back condition was aggravated by intensive training in service.  See hearing transcript, May 2008.  

The Veteran's October 1984 entrance examination report reflects that he had dorsal-lumbar scoliosis, moderate, prior to his enlistment in the service.  This condition was not considered disqualifying.  

The Board acknowledges that the Veteran sought treatment for back pain during service.  Specifically, he sought treatment for back pain in April 1987, May 1987, and July 1989.  Significantly, it appears that each instance of treatment coincided with treatment related to his now service-connected bilateral foot condition.

The record reflects that, in June 2007, the Veteran underwent a VA examination.  The examiner reviewed the claims folder and noted the Veteran's medical history.  Upon evaluation of the Veteran, the examiner noted that he had L4-L5 disc space narrowing with marginal spurring.  He also noted that he had marginal spurring without disc space narrowing at T10-T11 and L1-L2.  He ultimately noted diagnoses of lumbar disc disease; lumbar degenerative joint disease; and thoracic scoliosis, noted on his enlistment examination.  As to the etiology of these disabilities, the examiner explained that he could not offer an opinion regarding the possible relationship between the Veteran's service and his lumbar disc disease and lumbar degenerative joint disease, as any opinion would be speculation.    

As such, this issue was remanded by the Board in October 2008 in order to afford the Veteran another VA examination.  The Board directed that opinions should be provided regarding the etiology of the Veteran's back disability and its possible relation to the Veteran's active duty or his service-connected pes planus.  

In October 2008, an examiner reviewed the claims file and noted the Veteran's assertion that he has been having low back pain and mid-back pain since service.  He reported that he could not recall whether he sought medical treatment for these complaints in service.  The examiner noted that he could not find evidence of treatment or visits for low back in the claims file.  It was noted on the enlistment examination that the Veteran had scoliosis of the back. The examiner noted that the Veteran's scoliosis is as likely as not to be congenital.  The Veteran reported a bad injury in 1998 resulting in head and brain injury but could not recall what happened exactly.  The Veteran reported having low back pain and some mid-back pain all the time with no flare-ups.  Upon examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar and thoracic spine.  The examiner noted that the Veteran also has thoracic scoliosis, which was noted on enlistment, and stated that this scoliosis is as likely as it is not to be congenital.  The examiner went on to state that he agreed with the previous evaluation for compensation and pension that the above thoracolumbar spine condition cannot be related to service or to service-connected pes planus without resorting to mere speculation based on the above history and since documentation of a chronic low back condition in service is lacking.  

As noted above, the Veteran sought treatment for back pain on several occasions throughout service.  While the examiner who conducted the October 2008 VA examination indicated that he reviewed the claims file, he made no reference to the Veteran's in-service back complaints or treatment.  Moreover, he stated that he did not find evidence of treatment or visits for low back pain.  The examiner went on to base his opinion that the Veteran's spine condition cannot be related to service or to his service-connected pes planus without resorting to mere speculation at least in part on a lack of documentation of a chronic low back condition in service.  In light of the fact that the October 2008 VA opinion appeared to be based on an inaccuracy in the review of the Veteran's service treatment records, the Board remanded this issue once again for a new VA examination and opinion in April 2010.    

In the April 2010 Board remand, the examiner was specifically directed to provide the following responses: (1) diagnose all back disabilities shown to exist; (2) indicate which, if any, of these disabilities are congenital or developmental in nature; and, if so, opine whether the Veteran now has additional disability due to disease or injury superimposed upon such defect; (3) as to each disease or disability identified, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active service/active duty; or is in any other way causally related to his periods of active service/active duty;  (4) as to each disease or disability identified, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) etiologically related to and/or increased in severity beyond its natural progression due to his service-connected pes planus; and (5) provide detailed rationale, with specific references to the record, for the opinions provided.

The Veteran underwent a VA examination in October 2010.  The examiner reviewed the claims file and noted that the Veteran had degenerative disc disease of the lumbar spine with a reported onset of 1989.  Upon examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and indicated that this condition was less likely as not (less than 50/50 probability) permanently aggravated by or due to service.  With regard to the rationale given for this opinion, the examiner noted that the October 29, 1984, enlistment examination documents moderate dorso-lumbar scoliosis and x-rays the same day showed mild degree dorsal dextroscoliosis.  He further noted that there is only one service treatment record for low back pain, July 24, 1989, in which it was noted that the Veteran had low back pain for 3 weeks and the diagnosis was lumbar muscle strain.  The examiner noted that the May 1, 1990, separation examination report is silent for any back condition.  There is no medical documentation of a chronic back problem until a 2007 VA visit.  Current x-rays show no change in the dextroscoliosis seen in the enlistment x-ray.

The Board notes that this examination report clearly does not address all of the questions posed in the April 2010 Board remand directives.  Significantly, this examiner did not address the question as to whether each disease or disability identified is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) etiologically related to and/or increased in severity beyond its natural progression due to his service-connected pes planus.

However, the Board notes that the Veteran also submitted a June 2010 VA neurology consultation record.  In this treatment record, the Veteran complained of persistent low back pain.  The examiner noted that June 18, 2010, lumbar films, show mildly scoliotic spine, asymmetric disc space narrowing on the right at L4-L5 and on the left at L5-S1 with mild osteoarthritic change, and no acute process or significant interval change since the October 1, 2008, examination.  The physician noted that the Veteran's examination today is again compatible with a left lumbar radiculopathy, which has not improved since last seen.  In an attachment to this medical record, the physician, who is a neurologist, noted that he had reviewed the Veteran's treatment records since separation from the military and had considered the Veteran's DD-214 Form and description of marine specialty.  The physician concluded by determining that the Veteran's current back disability is as most likely caused by or a result of flat foot - service connected with aggravation of symptoms.  With regard to the rationale for this opinion, the physician indicated that the vigors of marine life would aggravate a congenital scoliosis condition to a current back condition and/or effect of flat feet.  

In evaluating the June 2010 opinion from the VA neurologist, the Board notes that the rationale for relating the Veteran's current back condition to his service-connected bilateral pes planus is vague, at best.  The examiner seems to primarily find that his service-connected disability caused his claimed back disability, but also points to aggravation, rather than causation as the primary effect.  The examiner also mentions the rigors of military service as a cause, which would support direct, rather than secondary service connection.  Regardless of this confusion, however, the Board notes that the Veteran has already undergone 3 VA examinations in an attempt to determine the etiology of his current back condition and any aggravating factors or conditions.  These examination reports either did not address a possible relationship between the Veteran's back condition and his pes planus or were inadequate on another account.  
	
Therefore, after multiple failed attempts to obtain an adequate VA examination and opinion, the Board finds that the only even arguably adequate medical opinion of record directly addressing the issue of whether the Veteran's current back disability is related in any way to his service-connected bilateral pes planus is the June 2010 opinion from the VA neurologist.  As the June 2010 opinion primarily reflects that the Veteran's current back disability is as most likely caused by or a result of flat foot, and the claims file contains no adequate medical opinions to the contrary, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current back disability that was caused by his service-connected bilateral pes planus.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's back disability on a secondary basis.  

The Board has considered remanding this matter once again, as the October 2010 VA examination clearly did not comply with the April 2010 remand directives, and, as such, a violation of Stegall has occurred.  However, as noted, this issue has already been remanded twice in order to obtain medical opinions.  The Board finds that to remand this issue again would only further delay the processing of this claim unnecessarily.


ORDER

Entitlement to service connection for a back disability is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


